Citation Nr: 1205937	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  06-29 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected bronchial asthma.

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected bronchial asthma.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico.  By a rating action in October 2005, the RO denied the Veteran's claim of service connection for hypertension and service connection for sleep apnea, to include as secondary to his service-connected bronchial asthma.  Subsequently, in a rating action in December 2006, the RO denied the claim for a TDIU.  He perfected a timely appeal to those decisions.  

In November 2009, the Board remanded the case to the RO for further evidentiary development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in March 2011.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hypertension did not manifest in service or to a compensable degree within one year thereafter and has not been shown to be causally or etiologically related to the Veteran's period of active duty or his service-connected bronchial asthma.  

2.  The preponderance of the evidence shows the Veteran did not have obstructive sleep apnea during service, or until many years after his discharge, and sleep apnea has not been shown to be causally or etiologically related to the Veteran's period of active duty or his service-connected bronchial asthma.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active military service, nor is it proximately due to or the result a service-connected bronchial asthma.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.3.307, 3.309, 3.310(a) (2011).  

2.  The Veteran's obstructive sleep apnea was not incurred in, or aggravated by, active service and is not proximately due to, or aggravated by, service-connected disability, nor may such be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in August 2005 from the RO to the Veteran which was issued prior to the RO decision in October 2005.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).   


II.  Factual background.

The service treatment records (STRs) are negative for any complaints, findings or diagnosis of hypertension or obstructive sleep apnea.  On the occasion of his separation examination in April 1976, clinical evaluation of the heart and lungs was normal.  Blood pressure reading was 118/70.  The Veteran denied any respiratory problems or high blood pressure in a report of medical history completed at that time.  

Post service VA treatment records dated from June 1976 to July 1979 are negative for any complaints of or treatment for hypertension or obstructive sleep apnea.  Those records reflect blood pressure readings of 130/60 in July 1976 and 120/80 in March 1979.  

By a rating action in January 1981, service connection was established for allergic bronchial asthma with chronic obstructive pulmonary disease (COPD), evaluated as 30 percent disabling, effective November 18, 1978.  

Of record are VA treatment reports dated from December 1982 through September 1993, reflecting ongoing treatment for bronchial asthma.  These records reflect blood pressure readings ranging from 110/70 to 130/90.  There is no clinical diagnosis of hypertension, and no complaints of or treatment for obstructive sleep apnea.  

The Veteran was examined by VA in February 1993.  His blood pressure was 130/85 and his heart displayed a regular rate and rhythm without gallops or murmurs.  There was no diagnosis of hypertension.

Private treatment reports dated from September 1993 through March 2004 reflect ongoing treatment for bronchial asthma.  A private treatment report, dated in October 2003, reflects a blood pressure reading of 146/74.  An examination report in January 2004 reflects a blood pressure reading of 218/92.  

Received in June 2004 were VA progress notes dated from November 2003 through May 2004.  During a clinical visit in February 2004, a blood pressure reading of 140/90 was recorded; the assessment was hypertension.  March 2004, the Veteran's blood pressure reading was reported as 150/80; the assessment was high blood pressure uncontrolled, with adjustment of treatment.  When seen in May 2004, his blood pressure reading was 140/70; he was again diagnosed with high blood pressure, uncontrolled.  

A VA examination performed in March 2004 noted that the Veteran had been treated at the VA clinic since November 2003 for hypertension.  While the examination was conducted primarily to evaluate the severity of his service-connected asthma, his blood pressure was noted to be 140/80.

The Veteran's claim of service connection for hypertension and sleep apnea, secondary to bronchial asthma (VA Form 21-4138) was received in June 2005.  Submitted in support of the claim were VA progress notes dated from May 2004 to August 2005.  An August 2004 VA progress note reflects an assessment of high blood pressure with loud snoring, daytime somnolence and lack of energy.  The examiner stated that it was his belief that they were dealing with a combination of sleep apnea and moderate persistent asthma.  

Also submitted in support of the claim were treatment reports from Primary Healthcare, dated from October 2004 to September 2005 reflecting elevated blood pressure readings and diagnoses of hypertension.  During a clinical visit in October 2004, the Veteran's blood pressure reading was 220/120.  The pertinent diagnosis was high blood pressure.  

Of record is an internet article pertaining to Anaprox, dated in June 2005, indicating that a common side effect of that medication may include high blood pressure.  

The Veteran was afforded a VA compensation examination in September 2005.  At that time, the Veteran indicated that he was hospitalized in service in 1976, at which time arterial hypertension was diagnosed, after he had presented with chest discomfort..  The heart had a regular rate and rhythm with no murmur and no gallop.  Blood pressure readings were: 190/97, 166/91, and 163/83.  There was no evidence of edema and no cyanosis in the extremities.  The pertinent diagnosis was arterial hypertension.  The examiner stated that there was no evidence on the literature of arterial hypertension etiologically related to bronchial asthma.  Therefore, it was the examiner's opinion that arterial hypertension was not caused by or the result of his service-connected bronchial asthma.  

A VA respiratory examination was also conducted in September 2005.  At that time, the Veteran indicated that he was referred for a sleep study the previous year and he was diagnosed with sleep apnea.  He stated that, prior to the study, he used to have snoring episodes during the evening that his wife could not tolerate.  The Veteran reported that he slept easily in public places and he experienced hypersomnolence during the morning.  Following an examination, the examiner confirmed the diagnosis of sleep apnea.  The examiner stated that there was a pathophysiological relationship between sleep apnea and bronchial asthma.  Therefore, it was his opinion that sleep apnea was not caused by or a result of service-connected bronchial asthma.  

The Veteran's claim for a total disability rating based on individual unemployability (VA Form 21-8940) was received in June 2006.  Submitted in support of the Veteran's claim was VA Form 21-4192 from the Veteran's past employer, U. S. Postal Service, dated in August 2006, indicating that he was employed from March 1985 to May 2006 when he stopped working due to restrictions.  

Of record is a statement from Dr. W. J. P. V., dated in May 2006, indicating that the Veteran's medical history included bronchial asthma and hypertension; he stated that the Veteran has been under his care since October 2004.  

Also of record is a statement from Dr. A. D. B.-C., dated in August 2006, indicating that the Veteran's medical history was significant for sinusitis, nasal congestion, nasal obstruction, nasal discharge and headache.  He stated that all of those symptoms worsened his obstructive sleep apnea and his asthma.  

Of record is a copy of a letter from the Office of Personnel Management, dated in October 2006, wherein the Veteran was informed that he was found to be disabled for his position as a mail carrier due to herniated disc disease.  

Received in December 2006 were VA progress notes dated from August to October 2005 reflecting ongoing treatment for bronchial asthma, hypertension and obstructive sleep apnea.  

Received in March 2010 were additional VA progress notes dated from April 2009 to March 2010 which show that he received follow up evaluation and treatment for bronchial asthma, hypertension and sleep apnea.  

In March 2010, the Veteran's claims folder was referred to VA examiners for respiratory diseases and to provide an opinion regarding his sleep apnea.  Following a review of the claims folder, the VA examiner confirmed a diagnosis of sleep apnea.  The examiner stated that there is no pathophysiological relationship between bronchial asthma and sleep apnea.  It was the examiner's opinion that sleep apnea was not aggravated by the service-connected bronchial asthma.  With respect to the hypertension, the VA examiner confirmed a diagnosis of arterial hypertension.  He also opined that there is no pathophysiological relationship between bronchial asthma and arterial hypertension.  It was the examiner's opinion that arterial hypertension was not aggravated by the service-connected bronchial asthma.  

Translated medical treatment records included private medical records, dated January 2004 through March 2005 all of which were previously considered by the RO.  These records show that the Veteran was seen for elevated blood pressure readings.  

III.  Legal analysis-Service Connection.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so- called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167(Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362(2009).  

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Certain chronic diseases, including hypertension, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187(1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439(1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged. It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512(1998).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368(2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372(Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

A.  Hypertension.

Upon review of the record, the Board concludes that service connection is not warranted for hypertension.  The Board observes that there is no evidence of hypertension during the Veteran's military service.  STRs do not show any in-service complaints, findings, or diagnoses of hypertension or any other potentially related disease or disability.  The Veteran's April 1976 separation examination, which includes a systolic blood pressure reading of 118 and a diastolic reading of 70, notes that the Veteran had a normal heart and vascular system.  Additionally, there is no indication in the record that hypertension manifested to a compensable degree within one year of the Veteran's discharge from active service.  In fact, the first mention of hypertension was in February 2004, over 28 years after active service.  The lapse in time between service and the first diagnosis weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the Veteran has not complained of or experienced the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459(1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358(Fed. Cir. 2002) (en banc).  

Although the VA treatment records reflect current diagnoses of hypertension and note that the Veteran is receiving medication for hypertension, they do not indicate a link between this condition and the Veteran's active military service.  Rather, following a VA examination in September 2005, the examiner reported a diagnosis of arterial hypertension.  The examiner stated that there was no evidence in the literature about arterial hypertension indicating that it is etiologically related to bronchial asthma.  Therefore, it was the examiner's opinion that arterial hypertension was not caused by or the result of his service-connected bronchial asthma.  More recently, in March 2010, a VA examiner reviewed the Veteran's claims folder and opined that the Veteran's arterial hypertension was not aggravated by his service-connected bronchial asthma.  

The only suggestion of a link is the Veteran's own contentions which are unsupported by any other evidence.  The Veteran is competent to report his current symptoms, but his reports must be weighed against the medical evidence of record.  Barr, supra; see Grover v. West, 12 Vet. App. 109, 112(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992); cf. Jandreau, supra.  To the extent that the Veteran has indicated that he currently suffers from hypertension caused by his bronchial asthma, it should be noted that medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38(1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to provide an opinion on a medical matter such as the relationship between hypertension and bronchial asthma.  See Bostain v. West, 11 Vet. App. 124, 127(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186(1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, his assertions in this regard have no probative value.  

Put simply, the evidence does not establish that the Veteran had hypertension during active service or to a compensable degree within one year of separation from active service, or that his hypertension is otherwise related to active service.  Accordingly, hypertension was not incurred in or aggravated by service, nor may it be presumed to have so been incurred.  Also, the evidence shows no relationship between the Veteran's hypertension and his service-connected bronchial asthma.  There is no proof of causation and no proof of aggravation.  Hence, hypertension is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55. Service connection for hypertension is denied.   

B.  Obstructive sleep apnea.

Based on the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected bronchial asthma.  38 C.F.R. § 3.102.  

The Board observes that the Veteran's service treatment records do not show that he complained of or was treated for a respiratory disorder, diagnosed as sleep apnea during his military service.  Additionally, the Board notes that it appears that the Veteran did not make any complaints related to his lungs or chest at his separation examination in April 1976; his clinical evaluation and chest x-ray were negative.  This is significant and will be afforded great weight and credibility because this was at a time contemporaneous to the alleged incident in question.  See, e.g., struck v. Brown, 9 Vet. App. 145, 155-56(1996).  Likewise, there is no evidence of continuity of symptomatology during the intervening years after his discharge from service and the initial diagnosis.  According to the medical evidence of record, the Veteran was first diagnosed with sleep apnea in August 2004, over 28 years after his discharge from service.  The Board notes that, in the absence of a demonstration of continuity of symptomatology, or a competent nexus opinion, the initial demonstration of current disability years after service is too remote from service to be reasonably related to service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the Board notes that none of the Veteran's post-service treatment records show that his sleep apnea is related to his military service.  To the contrary, following a respiratory examination in September 2005, the VA examiner stated that there was pathophysiological relationship between sleep apnea and bronchial asthma.  Therefore, it was his opinion that sleep apnea was not caused by or a result of service-connected bronchial asthma.  More recently, in March 2010, a VA examiner reviewed the Veteran's claims folder and stated that there is no pathophysiological relationship between bronchial asthma and sleep apnea.  It was his opinion, therefore, that sleep apnea was not aggravated by the service-connected bronchial asthma.  

In short, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed obstructive sleep apnea as a result of his service in the military, including service-connected bronchial asthma.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419(1998) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"); citing Cuevas v. Principi, 3 Vet. App. 542, 548(1992)).  See also Madden v. Gober, 125 F.3d 1477, 1481(1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Based on the evidence of record, the Board must deny the Veteran's claim.  While the Veteran is competent to testify as to his symptoms, he is not competent or qualified, as a layperson, to render a diagnosis or an opinion concerning medical diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492(1992).  Specifically, where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137(1994).  

Given that there is no evidence that obstructive sleep apnea is related to any event in service, including service-connected bronchial asthma, the Board must conclude that the weight of the evidence is against a finding of service connection for obstructive sleep apnea.  The preponderance of the evidence is against this claim.  Gilbert, 1 Vet. App. 49, 55(1990).  


ORDER

Entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected bronchial asthma is denied.  

Entitlement to service connection for obstructive sleep apnea, including as due to service-connected bronchial asthma, is denied.  


REMAND

The veteran is seeking a TDIU on the basis that he is unable to secure or follow a substantially gainful occupation as the result of his service-connected disabilities.  

After review of the record, the Board finds that additional development is needed prior to further consideration of the Veteran's claim for entitlement to TDIU.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c) (4) (2011).  

A TDIU rating may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011).  This is so, provided the unemployability is the result of a single service-connected disability ratable at 60 percent or more, or the result of two or more service-connected disabilities, where at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The evidence of record indicates that the Veteran has a high school education and last worked full time as a mail processor in April 2006.  In his substantive appeal, dated in November 2007, the Veteran maintained that his service-connected disabilities preclude him from obtaining gainful employment.  

In this case, the Veteran meets the schedular rating requirements for eligibility for TDIU.  He is presently service connected for bronchial asthma, evaluated as 60 percent disabling; pseudoaphakia, both eyes, status post cataract extraction with intraocular lens implant, evaluated as 30 percent disabling; diabetes mellitus associated with asthma, evaluated as 20 percent disabling; a right ankle sprain, evaluated as 10 percent disabling; bilateral carpal tunnel syndrome, each evaluated as 10 percent disabling; and scar, right popliteal region, evaluated as 0 percent disabling.  His combined evaluation for compensation is currently 80 percent.  He is also entitled to special monthly compensation based on the loss of use of a creative organ.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  To the extent that he has one disability rated at 60 percent or more, he meets the eligibility requirements described above.  The question remains whether he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19 (2011).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  (A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.)  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363(1993), 38 C.F.R. § 4.16(a).  

The Board notes that it may not reject a TDIU claim without producing evidence, as distinguished from mere conjecture, that the veteran's disability does not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537(1994).  In Friscia, the United States Court of Appeals for Veterans Claims (Court) specifically stated that VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work. Friscia, at 297, citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty, 6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33(1993).  To date, VA has not afforded the Veteran a VA examination with regard to this claim.  Because there exists no such medical opinion in this case, a medical opinion assessing the Veteran's employability and, if he is deemed unemployable, whether it is due to his service-connected disabilities, is needed.  38 U.S.C.A. § 5103A (d) (West 2002 & Supp. 2011).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO via the AMC in Washington, D.C., for the following actions:  

1.  The RO must afford the Veteran a VA examination to determine the effects of his service-connected disabilities on his ability to obtain or maintain employment consistent with his education and occupational experience.  The claims folder must be made available to the examiner for review in conjunction with the examination; such review must be documented in the examination report.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing or maintaining substantially gainful employment, without consideration of the Veteran's age.  In doing so, the examiner must consider the Veteran's education, experience, and occupational background in determining whether he is unable to secure or maintain gainful employment in light of his service-connected disabilities.  A complete rationale for all opinions must be provided.  

The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2011).  The record must include a copy of the notification of the time and place of the examination that was sent to the Veteran, to include the address to which this notification was sent.  If the Veteran fails to report, any notifications returned to the RO as undeliverable must be included in the claims folder.

2.  The RO should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268(1998).  

3.  After undertaking any other development deemed appropriate, the RO should re-adjudicate the claim for entitlement to a TDIU rating.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion, either legal or factual, as to the ultimate determination warranted in this case.  The purposes of this remand are to further develop the record and to afford the Veteran provide due process of law.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369(1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).  


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


